Citation Nr: 1009307	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  96-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
laceration of the left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to April 
1967 and from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was originally before the Board in 
November 2003 when it was remanded to cure a procedural 
defect.  The issue on appeal was again before the Board in 
July 2007 when it was remanded to cure a procedural defect 
and for additional evidentiary development.  The issue on 
appeal was last before the Board in August 2009 when it was 
remanded to cure a procedural defect.  

As set out in the introduction to the August 2009 Board 
remand, it was noted that the Veteran appears to be claiming 
entitlement to service connection for a left eye disability 
as well as for arthritis of the left ankle.  As these matters 
have not been developed or certified for appeal and are not 
inextricably intertwined with the issue now before the Board, 
they are referred to the RO for appropriate action.


FINDING OF FACT

The service-connected scar of the left eyebrow is not 
disfiguring, is well healed and does not have any 
symptomatology associated with it.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
residuals of a laceration of the left eyebrow, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for residuals of a laceration of the left 
eyebrow.  Specifically, the discussions in May 2004, February 
2008 and August 2009 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the appellant has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
have been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issues on appeal in the February 2008 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records and private 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations for 
the issue adjudicated by this decision.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected disability 
since the Veteran was last examined in 2009.  38 C.F.R. 
§ 3.327(a).  Furthermore, the Board finds that the evidence 
obtained as a result of the VA examinations is more than 
adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file and upon 
physical examination of the Veteran.  See Barr v. Nicholson, 
21 Vet. App. 303, 310-11 (2007).  The examination reports 
consider all of the pertinent evidence of record including 
the statements of the appellant, and provide pertinent 
findings, relying on and citing to the records reviewed and 
the physical examination.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Analysis

In April 1995, the Veteran submitted a statement which the RO 
construed as a claim of entitlement to an increased rating 
for the service-connected residuals of a laceration of the 
left eyebrow.  

Numerous clinical records associated with the claims file and 
dated during the appeal period are devoid of any evidence 
pertaining to problems with the laceration of the left 
eyebrow.  However, the disability was evaluated for 
compensation and pension purposes on two occasions by VA.  

On VA examination in May 1997, the Veteran reported that he 
was involved in a fist fight during active duty when his left 
eye was "knocked out."  Physical examination revealed a 
very, very faint, approximately three centimeter horizontal, 
well-healed almost invisible scar above the left eye in the 
eyebrow area.  The area was pointed out to the examiner by 
the Veteran.  The examiner noted that the area appeared to be 
a scar but it would not be well visualized in a photograph.  
The area was non-tender with no swelling.  The scar was not 
raised and the skin texture was good.  

On VA examination in April 2009, it was noted that the 
Veteran had a left eyebrow laceration in 1969 that was 
sutured.  No infection was present at that time.  The 
examiner noted that, currently, there is no visible or 
palpable scar noted over the left eyebrow area.  There were 
no symptoms associated with the area.  The diagnosis was no 
residual scar or any other residual from left eyebrow 
laceration injury.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of a laceration 
of the left eyebrow warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (as it applies to 
initial ratings).

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002), 
disfiguring scars of the head, face, or neck are rated 10 
percent disabling where moderate and disfiguring.  Slight 
scars were rated noncompensably disabling.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002), a 10 
percent evaluation is warranted for scars that are 
superficial, poorly nourished, or manifested by repeated 
ulceration.  

Under Diagnostic Code 7804 (2002) a 10 percent evaluation is 
warranted for scars that are superficial, tender, and painful 
on objective demonstration.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, (2009) where 
there is one characteristic of disfigurement, a 10 percent 
rating is for assignment for scars of the head, face, or 
neck.  The eight characteristics of disfigurement are: scar 
five or more inches (13 or more centimeters) in length; scar 
at least one-quarter inch (0.6 centimeters) wide at widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id. at 
Note (1).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2009), a 10 
percent evaluation is warranted for scars that are 
superficial or unstable.  The regulation notes: (1) An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar; and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009), a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  The regulation notes: (1) a 
superficial scar is one not associated with underlying soft 
tissue damage; and (2) in this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31. 

In the current case, the Board finds that an increased rating 
is not warranted for the service-connected residuals of a 
laceration of the left eyebrow when the disability is 
evaluated under both the old and current rating criteria for 
evaluation of scars.  An increased rating is not warranted 
for the service-connected disability under the prior version 
of Diagnostic Code 7800 as the preponderance of the evidence 
demonstrates that the scar is not disfiguring.  The Veteran 
has argued that the service-connected disability is 
disfiguring.  However, both examiners who conducted VA 
examinations of the Veteran during the appeal period did not 
find that the scar was disfiguring.  The first examiner noted 
the presence of a scar but found it was very faint.  The most 
recent examiner determined that he could not find any 
evidence of a scar at all.  There is no other evidence of 
record indicating that the service-connected scar is 
disfiguring in any way.  Based on the above, the Board finds 
the preponderance of the evidence demonstrates that the 
service-connected residual of a laceration of the left 
eyebrow is not disfiguring.  

An increased rating is not warranted for the service-
connected scar when it is evaluated under the prior versions 
of Diagnostic Codes 7803 and 7804 (2002).  There is no 
evidence of record indicating that the service-connected scar 
is superficial, poorly nourished, manifested by repeated 
ulceration or tender and painful on objective demonstration.  
The reports of the VA examinations were negative for this 
symptomatology and the Veteran has not alleged its presence.  

An increased rating is not warranted when the service-
connected residuals of a laceration of the left eyebrow is 
evaluated under the current rating criteria for evaluation of 
scars.  There is no competent evidence of record documenting 
that the service-connected scar meets any of the enumerated 
characteristics of disfigurement.  Additionally, there is no 
competent evidence documenting that the scar was superficial 
or unstable or that the scar was painful on examination.  The 
Veteran has not alleged such a fact pattern.  

Based on the above, the Board finds that a schedular 
increased rating is not warranted for the service-connected 
residuals of a laceration of the left eyebrow at any time 
during the appeal period.  As an increased rating is not 
warranted at any time during the appeal period, a "staged" 
rating will not be assigned.  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected scar on the chin is inadequate.  A comparison 
between the level of severity and symptomatology of the 
eyebrow scar with the established criteria found in the 
rating schedule under Diagnostic Code 7800 shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  The Veteran has claimed 
disfigurement due to the scar and rating criteria consider 
such symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent periods of hospitalization for the scar 
on his chin.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran had been unemployed prior to the appeal period and 
there is no evidence of record indicating in any way that the 
service-connected left eyebrow scar was productive of any 
industrial impairment.  The Veteran has not alleged such a 
fact pattern.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


